DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 11/30/2021 with respect to claim(s) 1-20 have been fully considered and found persuasive. This application contains 20 pending claims. Claim(s) 1, 5, 10-11 and 15 have been amended. 

Allowable Subject Matter

Claim(s) 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1, 11 and 15 have been amended to overcome rejection(s) which were presented in the previous Office Action mailed. 
Regarding claim(s) 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A probe card comprising: “a first probe connected to the first terminal of the reference resistor, the first probe configured to contact a first ground pad of a device under test; a second probe connected to the ground node, the second probe configured to contact a second ground pad such that an electrical short forms between the first ground pad and the second ground pads” in combination with all the other limitations as claimed.

Regarding claim 11, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A system comprising: “a first probe configured to receive an input potential and contact a first ground pad of a device under test; a second probe configured to contact a second ground pad such that an electrical short forms between the first ground pad and the second ground pads; a fourth probe configured contact an alternating current (AC) pad configured to perform an AC test on the device under test; a sixth probe configured to contact a direct current (DC} pad and measure a potential level of a set location of the device under test” in combination with all the other limitations as claimed.

Regarding claim 15, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A system comprising: “a first probe configured to contact a first ground pad of a device under test; a second probe configured to receive a reference potential and the second probe configured to contact a second ground pad of the device under test such that an electrical short forms between the first ground pad and the second ground pads” in combination with all the other limitations as claimed.


Other claim(s) 2-10, 12-14 and 16-20 depend from independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868